Name: 2003/306/EC: Decision No 188 of 10 December 2002 on the model forms necessary for the application of Council Regulation (EEC) No 574/72 (E 210 and E 211) (Text with EEA relevance)
 Type: Decision
 Subject Matter: employment;  labour market;  documentation;  social protection
 Date Published: 2003-05-06

 Avis juridique important|32003D03062003/306/EC: Decision No 188 of 10 December 2002 on the model forms necessary for the application of Council Regulation (EEC) No 574/72 (E 210 and E 211) (Text with EEA relevance) Official Journal L 112 , 06/05/2003 P. 0012 - 0019Decision No 188of 10 December 2002on the model forms necessary for the application of Council Regulation (EEC) No 574/72 (E 210 and E 211)(Text with EEA relevance)(2003/306/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their family moving within the Community(1), under which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent regulations,Having regard to Article 2(1) of Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71(2), under which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulations,Having regard to Decision No 180 of 15 February 2000 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 211 - E 212)(3),Having regard to Decision No 184 of 10 December 2001 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 201 to E 207, E 210, E 213 and E 215)(4),Whereas:(1) According to Article 48(1) of Regulation (EEC) 574/72 claimants must be informed of the grounds and time-limits allowed for appeals.(2) The decisions taken by each of the institutions must specify the grounds and time-limits allowed for appeal provided for by the legislation concerned and by means of form E 210 be notified to the investigating institution.(3) The investigating institution must notify the claimant by means of form E 211 - Summary of Decisions.(4) The current version of forms E 210 and E 211 does not contain any information concerning the procedures and time limits to be followed in case of appeal.(5) It is, therefore, necessary to amend forms E 210 and E 211.(6) The Agreement on the European Economic Area of 2 May 1992, supplemented by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area.(7) By Decision of the EEA Joint Committee, the model forms necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72 will be adapted and used within the European Economic Area.(8) For practical reasons, identical forms should be used within the Community and within the European Economic Area.(9) The language in which the forms should be issued is the subject of Recommendation No 15 of the Administrative Commission,HAS DECIDED AS FOLLOWS:1. The model form E 210 reproduced in Decision No 184 shall be replaced by the model appended to this Decision.2. The model form E 211 reproduced in Decision No 180 shall be replaced by the model appended to this Decision.3. The competent authorities of the Member States shall make available to the parties concerned (rightful claimants, institutions, employers, etc.) the forms according to the model appended to this Decision.4. The forms shall be available in the official languages of the Community and laid out in such manner that the different versions are perfectly superposable, thereby making it possible for all addressees (rightful claimants, institutions, employers, etc.) to receive the forms printed in their own language.5. This Decision shall enter into force on the first day of the month following its publication in the Official Journal of the European Union.The Chairman of the Administrative CommissionEva Pedersen(1) OJ L 149, 5.7.1971, p. 2.(2) OJ L 74, 27.3.1972, p. 1.(3) OJ L 23, 25.1.2001, p. 33.(4) OJ L 304, 6.11.2002, p. 1; Corrigendum L 315, 19.11.2002, p. 22.>PIC FILE= "L_2003112EN.001402.TIF">>PIC FILE= "L_2003112EN.001501.TIF">>PIC FILE= "L_2003112EN.001601.TIF">>PIC FILE= "L_2003112EN.001701.TIF">>PIC FILE= "L_2003112EN.001801.TIF">>PIC FILE= "L_2003112EN.001901.TIF">